Citation Nr: 0625318	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  04-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska




THE ISSUE

Entitlement to an effective date earlier than March 15, 1999, 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from August 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted a total disability rating 
based on individual unemployability (TDIU rating) due to the 
veteran's service-connected disability, thrombosis of the 
left lower extremity, effective from January 24, 2000.  The 
veteran appealed the effective date assigned.  By July 2004 
rating decision, the RO granted an effective date of March 
15, 1999, for the grant of a TDIU rating.  The veteran has 
continued his appeal for an earlier effective date.


FINDINGS OF FACT

1.  On March 15, 1999, the RO received the veteran's informal 
claim for a TDIU rating, as well as a claim for an increased 
disability rating.  On January 24, 2000, the RO received the 
veteran's formal application for a TDIU rating.  By September 
2001 rating decision, the RO granted a TDIU rating, effective 
from January 24, 2000.  By July 2004 rating decision, the RO 
granted an earlier effective date of March 15, 1999, for the 
TDIU rating. 

2.  The veteran first met the schedular criteria for TDIU 
effective February 25, 1991, when he was awarded a 60 percent 
rating for thrombosis of the left lower extremity.  

3.  Prior to March 15, 1999, there is no communication from 
the veteran which constituted a formal claim, or which may be 
construed as an informal claim for a TDIU rating.

4.  It was not factually ascertainable prior to March 15, 
1999, that the veteran's service-connected disability 
rendered him totally disabled due to individual 
unemployability.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to 
March 15, 1999, for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a March 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case, and that the veteran has not been prejudiced in 
any way by the notice and assistance provided.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
this is a claim for an earlier effective date, the outcome of 
this appeal is dependent on evidence which is already in the 
veteran's multi-volume claims file.  Thus, any and all 
evidence pertaining to the effective date issues is already 
of record, and the veteran has identified no other evidence 
pertinent to his claim. 

II.  Factual Background

Received from the veteran on February 25, 1991, was a claim 
for an increased rating for his service-connected varicose 
veins of the left lower leg, which had been rated as 10 
percent disabling since September 6, 1996.  The RO denied his 
claim, and the veteran appealed to the Board. 

By June 1996 decision, the Board granted a 60 percent rating 
for the veteran's thrombosis of the left lower extremity.  

By August 1996 rating decision, the RO granted a 60 percent 
rating for thrombosis of the left lower extremity, effective 
from February 25, 1991.  The veteran's service-connected 
disabilities at that time included left sacroiliac joint 
separation, which was rated as 10 percent disabling; 
diastasis of symphysis pubis, which was rated as 0 percent 
disabling; and scar of the palm of the right hand, which was 
also rated as 0 percent disabling.  The combined rating for 
the veteran's service-connected disabilities was 60 percent, 
effective from February 25, 1991.

On March 15, 1999, the RO received a letter from the 
veteran's representative, which was titled "Claim for 
Increase".  The letter indicated that the veteran was 
seeking a 100 percent schedular rating, a 100 percent rating 
based on individual unemployability, and an effective date 
for any claim, formal or informal, in accordance with the 
applicable statutes, regulations, and case law.  Enclosed was 
an undated and incomplete Application for Increased 
Compensation based on Unemployability (VA Form 21-8940).  The 
veteran completed part of the form, but did not indicate 
which service-connected disability prevented him from 
securing or following any substantially gainful occupation.  
He indicated that his disability affected full-time 
employment as of January 1989, and that he had last worked 
full-time in September 1987.

On January 24, 2000, the RO received the veteran's formal 
application for a TDIU rating (VA Form 21-8940).  The veteran 
indicated that his chronic thrombosis prevented him from 
securing or following any substantially gainful occupation.  
He indicated that his disability affected full-time 
employment in May 1990, and that he last worked full time in 
1988.  

On VA examination in June 2000, the examiner indicated that 
the veteran could not be employed in a job that requires 
prolonged sitting, standing, or lifting.  The examiner also 
indicated the veteran must stay on Coumadin anti-clotting 
medication, and runs a high risk of severe bleeding, thus he 
cannot perform duties that may involve exposure to sharp 
objects or blunt trauma to the abdomen.  The examiner 
indicated the veteran would be a liability to most employers, 
and would have to be retrained into an extremely specialized 
area in order to find employment in any setting.

By September 2001 rating decision, the RO granted a TDIU 
rating, effective from January 24, 2000.  Service connection 
was also granted for pulmonary emboli, for which a 0 percent 
disability rating was assigned, effective from April 13, 
1999.  The combined rating for the veteran's service-
connected disabilities was 60 percent, effective from 
February 25, 1991.

By July 2004 rating decision, the RO granted an earlier 
effective date of March 15, 1999, for the TDIU rating.  The 
combined rating for the veteran's service-connected 
disabilities remained at 60 percent, effective from February 
25, 1991.

III.  Analysis

The veteran essentially contends that an earlier effective 
date, prior to March 15, 1999, is warranted for the grant of 
a TDIU rating.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
(without regard to advancing age) as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  With 
regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage."  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).

The Board notes that this appeal as to the effective date 
assignable for a TDIU rating rests on two separate, 
relatively simple determinations.  See 38 C.F.R. 
§ 3.400(o)(1), (2).  First, there needs to be a finding as to 
the date on which the veteran initiated his TDIU claim, by 
formal or informal claim.  Second, there needs to be a 
finding regarding on what date the veteran's entitlement to a 
TDIU arose, that is, at what point in time did his service-
connected disabilities, alone, render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§§ 5110, 5111(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

In this case, a formal TDIU claim, on VA Form 21-8940, was 
received from the veteran on March 15, 1999.  However, an 
explicit application for TDIU benefits is not the only method 
by which a claim for that benefit is recognized.  In a 
decision entered by the U.S. Court of Appeals for the Federal 
Circuit, it was determined that, once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest possible rating, and also submits evidence of 
unemployability, the requirement of 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" is met, and 
VA must then consider whether the veteran is entitled to 
TDIU.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 
2001); see also VAOPGCPREC 12-2001 (July 6, 2001).

Thus, the Board must determine whether an informal TDIU claim 
was filed prior to March 15, 1999.  The record reflects that 
an informal claim for increased ratings for the veteran's 
service-connected disabilities was filed as early as February 
25, 1991, and that the veteran cited several treatment 
sources at that time.  He also indicated he had had several 
hospitalizations for a psychosis, which he believed was 
caused by an automobile accident in service.  However, the 
Board observes that, while some of these records pertained to 
treatment for his service-connected thrombosis of the left 
lower extremity, there was no submission of evidence (or 
report of any evidence) of unemployability due to the 
service-connected thrombosis of the left lower extremity (or 
any other service-connected disability).  Moreover, the 
February 25, 1991, increased rating claim did not reflect 
that a TDIU rating was being sought at that time.  Thus, the 
February 25, 1991, increased rating claim submitted by the 
veteran may not be construed as an informal claim for a TDIU 
rating.  There are no other documents, submitted between 
February 1991 and March 1999, which may be construed as an 
informal claim for a TDIU rating.  In view of this evidence, 
the Board is unable to identify any formal or informal TDIU 
claim filed prior to March 15, 1999.  Accordingly, the 
earliest TDIU claim in this matter was received on March 15, 
1999.

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to March 15, 
1999.  As noted above, under the general rule, an increased 
rating is effective based upon the facts found, but not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. § 
5110(a).  The corresponding VA regulation expresses this rule 
as "date of receipt of claim or date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400(o)(1).  As also noted 
above, the exception to this general rule permits the RO to 
assign the earliest date as of which it is ascertainable that 
the increase in disability occurred, provided that the claim 
for the increased rating was received within one year after 
the date on which the increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 
Vet. App. 125 (1997; Quarles v. Derwinski, 3 Vet. App. 129, 
134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56,704 
(1998).

The Board finds it is not factually ascertainable that the 
veteran was unemployable because of his service-connected 
disabilities in the year prior to the RO's receipt of the 
TDIU claim on March 15, 1999.  See 38 C.F.R. § 3.400(o)(2).  
In essence, a review of all the evidence indicates the 
veteran may indeed have been de facto unemployable for many 
years prior to March 1999.  VA treatment records show that as 
early as 1989 he was hearing voices and seeing things, and 
could not concentrate at work.  Subsequent treatment records 
show that he has a seizure disorder and has continued to have 
psychiatric symptoms, both of which have affected his 
employability.  In addition, he receives Social Security 
disability benefits based upon his seizure disorder.

However, although there is clearly evidence showing that the 
veteran was unemployable prior to March 15, 1999, there was 
no indication of unemployability owing to his service-
connected disabilities being shown by any clinical records or 
evidence during the one-year period prior to the RO's receipt 
of the informal TDIU claim on March 15, 1999.  Moreover, the 
veteran has not produced such evidence, or identified any 
evidence not yet obtained, which would show that it was 
factually ascertainable that he became entitled to a TDIU at 
any time within the one-year period preceding his March 15, 
1999, informal claim.  There is no basis in law by which an 
earlier effective date may be awarded.

Therefore, the Board finds that the objective evidence of 
record preponderates, under the law, against a finding that 
an effective date earlier than March 15, 1999, is warranted 
for the award of a TDIU rating.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 15, 1999, for 
the award of a TDIU rating, is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


